United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SRVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-975
Issued: September 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 25, 2014 appellant filed a timely appeal from a March 11, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP) regarding an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over merits of this case.
ISSUES
The issues are: (1) whether appellant received a $544.64 overpayment of compensation
for the period September 21, 2013 through February 8, 2014; (2) whether the overpayment is
subject to waiver of recovery; and (3) whether OWCP properly withheld $50.00 from appellant’s
continuing compensation payments beginning March 9, 2014.
FACTUAL HISTORY
On February 25, 2011 appellant, then a 53-year-old letter carrier, sustained injury, when
her right knee popped while in the performance of her regular duties. OWCP accepted a right
1

5 U.S.C. § 8101 et seq.

knee strain and right medial meniscus tear. It paid wage-loss benefits and for a December 13,
2011 right knee arthroscopy. Appellant eventually retired.
In a letter dated January 21, 2014, the Office of Personnel Management (OPM) advised
OWCP that appellant had elected Federal Employees’ Group Life Insurance (FEGLI) and that
there had been no reduction for postretirement life insurance election, which commenced
September 21, 2013. Deduction was to be made using code WO, effective September 21, 2013,
for basic life insurance and optional life insurance, option B, at five times salary full reduction.
In a February 6, 2014 manual adjustment form, OWCP calculated the life insurance
deductions for the period of September 21, 2013 to February 8, 2014: the gross sum of
$14,592.69 was reduced by $89.13 for basic life insurance, $736.73 for optional life insurance
and $0 for postretirement basic life insurance, which netted a payment of $13,766.84. It found
that the gross entitlement for the same period, $14,592.69, should have been reduced by $89.13
for basic life insurance, $660.18 for optional life insurance and $621.18 for postretirement basic
life insurance, which equaled net entitlement amount of $13,222.20. OWCP found that net
payment of $13,766.84 minus net entitlement of $13,222.20 resulted in total overpayment
of $544.64.
OWCP informed appellant in a preliminary determination dated February 6, 2014 that
she had received an overpayment of compensation in the amount of $544.64 because optional
life insurance and postretirement basic life insurance were not properly deducted from her
compensation payments for the period September 21, 2013 to February 8, 2014. It provided a
calculation of the overpayment, noting that optional life insurance was deducted in the amount of
$736.73 but should only have been deducted $660.18 and that OWCP had failed to make any
deduction for postretirement benefit life insurance when it should have deducted $621.18. The
credit of $76.54 from the over deduction of optional life insurance, subtracted from the under
deduction of postretirement life insurance in the amount of $621.18 resulted in an overpayment
of $544.64. It found that appellant was not at fault in the creation of the overpayment and
requested that she provide financial information within 30 days or if she contested that an
overpayment occurred.
Appellant requested that OWCP make a decision based on the written evidence. She
completed an overpayment recovery questionnaire with supporting documentation on
February 24, 2014 listing monthly income of $2,585.54 and total monthly expenses of $2,650.98.
This was comprised of mortgage, $1,066.00; car payment $352.73; car insurance $103.25; food
$500.00; clothing $100.00; utilities $200.00 for electricity; $60.00 for water; $60.00 for
telephone; $139.00 for cable; and $270.00 as minimum payments on five credit cards. Total
assets of $83,341.31 were also listed, which included $20.00 cash; $600.00 checking; $1,400.00
savings; $14,521.00 in Edward Jones investment; and $66,800.00 thrift saving plan (TSP).
By decision dated March 11, 2014, OWCP finalized that appellant had received an
overpayment of compensation in the amount of $544.64 for the period September 21, 2013
through February 8, 2014 as optional life insurance was over deducted but no postretirement
basic life insurance was deducted from her compensation payments. It found that she was not at
fault in the creation of the overpayment but that the overpayment was not subject to waiver as
her assets exceeded the statutory amount of $4,800.00. OWCP directed recovery by deducting
$50.00 every 28 days from her continuing compensation benefits.
2

LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of his or her
duty.2 When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.3
Under FEGLI, most civilian employees of the Federal Government are eligible to
participate in basic life insurance and one or more of the options.4 The coverage for basic life
insurance is effective unless waived5 and the premiums for basic and optional life coverage are
withheld from the employee’s pay.6 When an under withholding of life insurance premiums
occurs, the entire amount is deemed an overpayment because OWCP must pay the full premium
to OPM upon discovery of the error.7
ANALYSIS -- ISSUE 1
The record reflects that OPM notified OWCP of incorrect withholding of two FEGLI
options for the period September 21, 2013 to February 8, 2014. OWCP calculated the amount of
the resulting overpayment to be $544.64. On January 21, 2004 OPM informed OWCP that
appellant elected postretirement basic life insurance coverage. Appellant’s final base salary was
$56,508.00 and OPM instructed OWCP to make deductions for code WO for basic life under
opinion B at 5 times salary, full reduction as OWCP did not receive timely notice of her election
in 2013 it under withheld insurance primaries in the amount of $544.64. The Board finds that
OWCP properly determined the fact and the amount of overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that when an overpayment of compensation occurs
because of an error of fact of law, adjustment or recovery shall be made by decreasing later
payment to which the individual is entitled.8 The only exception to this requirement that an
overpayment must be recovered is set forth in section 8129(b).
Adjustment or recovery by the United States may not be made when incorrect payment
has been made to an individual who is without fault and when adjustment or recovery would
defeat the purpose of FECA or would be against equity and good conscience.
2

5 U.S.C. § 8102(a).

3

Id. at § 8129(a).

4

Id. at § 8702(a).

5

Id. at § 8702(b).

6

Id. at § 8707.

7

Id. at § 8707(d). See Keith H. Mapes, 56 ECAB 130 (2004); James Lloyd Otte, 48 ECAB 334 (1997).

8

Id. at § 8129(a).

3

Thus, a finding that appellant was without fault is not sufficient, in and of itself, for
OWCP to waive the overpayment. OWCP must exercise its discretion to determine whether
recovery of the overpayment would defeat the purpose of FECA or would be against equity and
good conscience, pursuant to the guidelines provided in the implementing federal regulations.
Section 10.436 of the implementing regulations9 provide that recovery of an overpayment
will defeat the purpose of FECA if recovery would cause hardship to a currently or formerly
entitled beneficiary such that: (a) the beneficiary from whom OWCP seeks recovery needs
substantially all of his or her current income, including compensation benefits, to meet current
ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed the
resource base of $4,800.00 for an individual.10 An individual is deemed to need substantially all
of his or her current income to meet current ordinary and necessary living expenses if monthly
income does not exceed monthly expenses by more than $50.00. In other words, the amount of
monthly funds available for debt repayment is the difference between current income and
adjusted living expenses (i.e., ordinary and necessary living expenses plus $50.00).11
Recovery of an overpayment is considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his position for the worse.12 Conversion of the
overpayment into a different form, such as food, consumer goods, real estate, etc., from which
the claimant derived some benefit, is not to be considered a loss.13
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of FECA or be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary.14
ANALYSIS -- ISSUE 2
OWCP found that appellant was not at fault in creating the overpayment of compensation
and considered whether she was entitled to waiver of recovery. Waiver is only possible if
recovery would defeat the purpose of FECA or would be against equity and good conscience. In
order to establish that repayment of the overpayment would defeat the purpose of FECA,
appellant must show that she requires substantially all of her income to meet current ordinary

9

20 C.F.R. § 10.436.

10

Id. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6.a(1)(b) (October 2004).
11

Id.

12

Id. at § 10.437(b).

13

Federal (FECA) Procedure Manual, see supra note 10, Chapter 6.200.6.b(3) (October 2004).

14

20 C.F.R. § 10.438(a); Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

4

and necessary living expenses and that her assets do not exceed the established limit as
determined by OWCP’s procedures.15
OWCP determined that appellant’s financial assets exceeded the allowed resource base.
Appellant provided an overpayment recovery questionnaire listing assets of $83,341.31.
OWCP’s procedures provide that assets must not exceed a resource base of $4,800.00 for an
individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each
additional dependent.16 Appellant has no qualifying dependent and thus her qualifying amount
for waiver is $4,800.00.17 As her assets of $83,341.3118 exceed the amount specified, she has not
established that recovery would defeat the purpose of FECA.19
Additionally, the evidence does not demonstrate that repayment of the overpayment
would be against equity and good conscience. Appellant submitted no argument that she relied
upon the incorrect payments to her detriment or that she would experience severe financial
hardship attempting to repay the debt. Consequently, OWCP properly denied waiver of recovery
of the overpayment.
On appeal, appellant contends that she was not at fault in creating the overpayment. The
fact that a claimant is without fault in creating an overpayment does not preclude OWCP from
recovering all or part of the overpayment.20
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. Section
10.441(a) of the regulations provide.
When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as soon as the
error is discovered or his or her attention is called to same. If no refund is made, OWCP shall
decrease later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.21
15

Id. at § 10.436.

16

See 5 U.S.C. § 8116(a); 20 C.F.R. § 10.500.

17

See J.F., Docket No. 10-1185 (issued February 1, 2011).

18

See R.A., Docket No. 13-1121 (issued October 29, 2013). TSP savings can be included in the asset base.

19

It is unclear whether the hearing representative took into account a fifth credit card and cable in appellant’s
monthly expenses, which would make her monthly expenses a few hundred over her reported monthly income.
However, as appellant has the financial assets to resolve the debt and she has not shown that repayment of the
overpayment would defeat the purpose of FECA, an analysis into the whether appellant substantially requires all of
her income to meet current ordinary and necessary living expenses is not necessary.
20

See George A. Rodriguez, 57 ECAB 224 (2005); Joyce O. Diaz, 51 ECAB 124 (1999).

21

Id. at § 10.441.

5

ANALYSIS -- ISSUE 3
OWCP reduced appellant’s future compensation benefits by $50.00 per month taking into
account the amount of the compensation and the financial circumstances of appellant to
minimize hardship, as well as the factors set forth in section 10.441. It found that this method of
recovery would minimize any resulting hardship on her. The Board finds that OWCP properly
required repayment of the overpayment by deducting $50.00 from appellant’s ongoing
compensation payments every four weeks.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $544.64 for the period September 21, 2013 through
February 8, 2014 for which she was not at fault. Appellant is not entitled to waiver of recovery
of the overpayment and it should be recovered by withholding $50.00 per month from her
continuing compensation benefits.
ORDER
IT IS HEREBY ORDERED THAT the March 11, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 11, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

